EXHIBIT 10.74

 



AETHLON MEDICAL, INC.

STOCK UNIT GRANT NOTICE (EXECUTIVE)

(AMENDED 2010 STOCK INCENTIVE PLAN)

 

 

Aethlon Medical, Inc. (the “Company”), pursuant to Section 9.2 of the Company's
Amended 2010 Stock Incentive Plan (the “Plan”), hereby awards to Participant
Stock Units for the number of shares of the Company's Common Stock ("Stock
Units" or the "Award'') set forth below. The Award is subject to all of the
terms and conditions as set forth in this grant notice (this “Stock Unit Grant
Notice”) and in the Plan and the Award Agreement (the “Stock Unit Agreement”),
both of which are attached hereto and incorporated herein in their entirety.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan or the Award Agreement. In the event of any conflict between the
terms in the Award and the Plan, the terms of the Plan shall control.

 



Participant: James A. Joyce Date of Grant: August 9, 2016 Vesting Commencement
Date: August 9, 2016 Number of Stock Units/Shares: 634,000 Stock Units

 

 

Vesting Schedule: The Stock Units shall vest as follows: 158,500 of the Stock
Units are deemed vested upon the Date of Grant and the remaining 475,500 Stock
Units will vest in twelve equal installments of 39,625 Stock Units on the last
day of the first month of each fiscal quarter beginning with the fiscal quarter
commencing on January 1, 2017.     Issuance Schedule: Subject to any change on
an adjustment of shares pursuant to Sections 3.2 and 20.1 of the Plan, one share
of Common Stock will be issued for each Stock Unit that vests at the time set
forth in Section 6 of the Award Agreement. Notwithstanding the provisions in
Section 6 of the Award Agreement, any Stock Units that vest on or prior to
December 31, 2016 shall be issued on January 31, 2017.     Change in Control
Acceleration: See Section 2 of the Award Agreement.



 

 

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Stock Unit Grant Notice, the Award Agreement and
the Plan. Participant further acknowledges that as of the Date of Grant, this
Stock Unit Grant Notice, the Award Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the acquisition of
the Common Stock pursuant to the Award specified above and supersedes all prior
oral and written agreements on the terms of this Award.

 

By accepting this Award, Participant acknowledges having received and read this
Stock Unit Grant Notice, the Award Agreement and the Plan and agrees to all of
the terms and conditions set forth in these documents. Participant consents to
receive Plan documents by electronic delivery and to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

 

 

 

 

 

 

 

 

 

 



 1 

 

 

 

 

 

 

AETHLON MEDICAL, INC.   PARTICIPANT       By: /s/ James B.
Frakes                              /s/ James A.
Joyce                                                   Signature  
                Signature       Title: Chief Financial Officer           Date:
8-29-16   Date: 8/29/16



 

 

ATTACHMENTS:     Stock Unit Agreement and Amended 2010 Stock Incentive Plan

 

 

 

 

 

 

 

 

 

 

 

 

 



 2 

 

 

ATTACHMENT I

 

AETHLON MEDICAL, INC.

STOCK UNIT AGREEMENT

(AMENDED 2010 STOCK INCENTIVE PLAN)

 

Pursuant to the Stock Unit Grant Notice (the “Grant Notice”) and this Stock Unit
Agreement (the “Agreement”), Aethlon Medical, Inc. (the “Company”) has awarded
you (“Participant”) Stock Units (“Stock Units” or the “Award”) pursuant to the
Company's Amended 2010 Stock Incentive Plan (the “Plan”) for the number of Stock
Units indicated in the Grant Notice. Capitalized terms not explicitly defined in
this Agreement or the Grant Notice shall have the same meanings given to them in
the Plan. The terms of your Stock Units, in addition to those set forth in the
Grant Notice, are as follows.

 

1.        GRANT OF THE A WARD. This Award represents the right to be issued on a
future date one (1) share of Common Stock for each Stock Unit that vests on the
applicable vesting date(s) (subject to any adjustment under Section 3 below) as
indicated in the Grant Notice. This Award was granted in consideration of your
past or expected future services to the Company or its affiliates.

 

2.        VESTING AND ACCELERATION.

 

(a)               Subject to the limitations contained herein, your Stock Units
will vest, if at all, in accordance with the vesting schedule provided in the
Grant Notice, provided that vesting will cease upon your Termination. Upon such
Termination, the Stock Units that were not vested on the date of such
termination will be forfeited at no cost to the Company and you will have no
further right, title or interest in or to the underlying shares of Common Stock
subject to the forfeited Stock Units.

 

(b)               Notwithstanding the foregoing, in the event that a successor
corporation refuses to assume or substitute Awards following a corporate
transaction (as described in Section 20.1 of the Plan), the vesting of any
then-unvested Stock Units shall accelerate in full such that 100% of the then
unvested Stock Units will become vested upon a corporate transaction described
in Section 20.1 of the Plan.

 

3.          NUMBER OF SHARES. The number of Stock Units/shares subject to your
Award may be adjusted from time to time pursuant to Sections 3 and 20 of the
Plan. Any additional Stock Units, shares, cash or other property that becomes
subject to the Award pursuant to this Section 3, if any, shall be subject, in a
manner determined by the Board, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable
to the other Stock Units and shares covered by your Award. Notwithstanding the
provisions of this Section 3, no fractional shares or rights for fractional
shares of Common Stock shall be created pursuant to this Section 3. Fractions of
a share will not be issued but will either be replaced by a cash payment equal
to the Fair Market Value of such fraction of a share or will be rounded up to
the nearest whole share, as determined by the Committee.

 

 

 

 



 3 

 

 

 

4.           SECURITIES LAW COMPLIANCE. You may not be issued any Common Stock
under your Award unless the shares of Common Stock underlying the Stock Units
are either (i) then registered under the Securities Act, or (ii) the Company has
determined that such issuance would be exempt from the registration requirements
of the Securities Act. Your Award must also comply with other applicable laws
and regulations governing the Award, and you shall not receive such Common Stock
if the Company determines that such receipt would not be in material compliance
with such laws and regulations.

 

5.           NON-TRANSFERABILITY. Prior to the time that shares of Common Stock
have been delivered to you, you may not transfer, pledge, sell or otherwise
dispose of the Stock Units or the shares issuable in respect of your Stock
Units, except as expressly provided in this Section 5. For example, you may not
use shares that may be issued in respect of your Stock Units as security for a
loan. The restrictions on transfer set forth herein will lapse upon delivery to
you of shares in respect of your vested Stock Units.

 

(a)               Death. Your Award is transferable by will and by the laws of
descent and distribution. At your death, vesting of your Stock Units will cease
and your executor or administrator of your estate shall be entitled to receive,
on behalf of your estate, any Common Stock or other consideration that vested
but was not issued before your death.

 

(b)              Domestic Relations Orders. Upon receiving written permission
from the Board or its duly authorized designee, and provided that you and the
designated transferee enter into transfer and other agreements required by the
Company, you may transfer your Stock Units or the shares of Common Stock issued
upon vesting of your Stock Units pursuant to a domestic relations order or
marital settlement agreement that contains the information required by the
Company to effectuate the transfer. You are encouraged to discuss the proposed
terms of any division of this Award with the Company prior to finalizing the
domestic relations order or marital settlement agreement to verify that you may
make such transfer, and if so, to help ensure the required information is
contained within the domestic relations order or marital settlement agreement.

 

6.          DATE OF ISSUANCE.

 

(a)              The issuance of shares in respect of the Stock Units is
intended to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be
construed and administered in such a manner. Subject to the satisfaction of the
withholding obligations set forth in this Agreement, and subject to the
provisions contained in the Grant Notice, in the event one or more Stock Units
vests, the Company shall issue to you one (1) share of Common Stock for each
Stock Unit that vests on the applicable vesting date(s) (subject to any
adjustment under Section 3 above). The issuance date determined by this
paragraph is referred to as the “Original Issuance Date.”

 

(b)               If the Original Issuance Date falls on a date that is not a
business day, delivery shall instead occur on the next following business day.
In addition, if:

 

 

 



 4 

 

 

(i)                the Original· Issuance Date does not occur (1) during an
“open window period” applicable to you, as determined by the Company in
accordance with the Company's then-effective policy on trading in Company
securities, or (2) on a date when you are otherwise permitted to sell shares of
Common Stock on an established stock exchange or stock market, and

 

(ii)              either (1) Withholding Taxes do not apply, or (2) the Company
decides, prior to the Original Issuance Date, (A) not to satisfy the Withholding
Taxes by withholding shares of Common Stock from the shares otherwise due, on
the Original Issuance Date, to you under this Award, and (B) not to permit you
to pay your Withholding Taxes in cash,

 

then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company's Common Stock in the open public market, but in no event
later than December 31 of the calendar year in which the Original Issuance Date
occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulations Section1.409A-1(b)(4), no later than the date that is
the 15th day of the third calendar month of the applicable year following the
year in which the shares of Common Stock under this Award are no longer subject
to a "substantial risk of forfeiture" within the meaning of Treasury Regulations
Section 1.409A-1(d).

 

(c)               The form of delivery (e.g., a stock certificate or electronic
entry evidencing such shares) shall be determined by the Company.

 

7.           DIVIDENDS. You shall receive no benefit or adjustment to your Award
with respect to any cash dividend, stock dividend or other distribution that
does not result from an adjustment of shares as described in Section 3 of the
Plan.

 

8.           RESTRICTIVE LEGENDS. The shares of Common Stock issued under your
Award shall be endorsed with appropriate legends as determined by the Company.

 

9.           EXECUTION OF DOCUMENTS. You hereby acknowledge and agree that the
manner selected by the Company by which you indicate your consent to your Grant
Notice is also deemed to be your execution of your Grant Notice and of this
Agreement. You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.

 

10.        AWARD NOT A SERVICE CONTRACT.

 

(a)               Nothing in this Agreement (including, but not limited to, the
vesting of your Stock Units or the issuance of the shares subject to your Stock
Units), the Plan or any covenant of good faith and fair dealing that may be
found implicit in this Agreement or the Plan shall: (i) confer upon you any
right to continue in the employ of, or affiliation with, the Company or an
affiliate; (ii) constitute any promise or commitment by the Company or an
affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (iii) confer any right or benefit under this Agreement or the Plan
unless such right or benefit has specifically accrued under the terms of this
Agreement or Plan; or (iv) deprive the Company of the right to terminate you at
will and without regard to any future vesting opportunity that you may have.

 

 

 

 



 5 

 

 

(b)               The Company has the right to reorganize, sell, spin-out or
otherwise restructure one or more of its businesses or affiliates at any time or
from time to time, as it deems appropriate (a “reorganization”). Such a
reorganization could result in your Termination, or the termination of affiliate
status of your employer and the loss of benefits available to you under this
Agreement, including but not limited to, the termination of the right to
continue vesting in the Award. This Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with the Company's right to conduct a
reorganization.

 

11.        WITHHOLDING OBLIGATIONS.

 

(a)               On each vesting date, and on or before the time you receive a
distribution of the shares underlying your Stock Units, and at any other time as
reasonably requested by the Company in accordance with applicable tax laws, you
hereby authorize any required withholding from the Common Stock issuable to you
and/or otherwise agree to make adequate provision in cash for any sums required
to satisfy the federal, state, local and foreign tax withholding obligations of
the Company or any affiliate that arise in connection with your Award (the
“Withholding Taxes”). Additionally, the Company or any affiliate may, in its
sole discretion, satisfy all or any portion of the Withholding Taxes obligation
relating to your Stock Units by any of the following means or by a combination
of such means: (i) withholding from any compensation otherwise payable to you by
the Company; (ii) causing you to tender a cash payment; (iii) permitting or
requiring you to enter into a "same day sale" commitment, if applicable, with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably elect to sell a portion of the shares to
be delivered in connection with your Stock Units to satisfy the Withholding
Taxes and whereby the FINRA Dealer irrevocably commits to forward the proceeds
necessary to satisfy the Withholding Taxes directly to the Company and/or its
affiliates; or (iv) withholding shares of Common Stock from the shares of Common
Stock issued or otherwise issuable to you in connection with the Award with a
Fair Market Value (measured as of the date shares of Common Stock are issued to
pursuant to Section 6) equal to the amount of such Withholding Taxes; provided,
however, that the number of such shares of Common Stock so withheld will not
exceed the amount necessary to satisfy the Company's required tax withholding
obligations using the minimum statutory withholding rates for federal, state,
local and foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income; and provided, further, that to the extent necessary
to qualify for an exemption from application of Section I 6(b) of the Exchange
Act, if applicable, such share withholding procedure will be subject to the
express prior approval of the Committee.

 

(b)               Unless the tax withholding obligations of the Company and/or
any affiliate are satisfied, the Company shall have no obligation to deliver to
you any Common Stock.

 

(c)               In the event the Company's obligation to withhold arises prior
to the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Company's withholding obligation was
greater than the amount withheld by the Company, you agree to indemnify and hold
the Company harmless from any failure by the Company to withhold the proper
amount.

 

 

 

 



 6 

 

 

12.         TAX CONSEQUENCES. The Company has no duty or obligation to minimize
the tax consequences to you of this Award and shall not be liable to you for any
adverse tax consequences to you arising in connection with this Award. You are
hereby advised to consult with your own personal tax, financial and/or legal
advisors regarding the tax consequences of this Award and by signing the Grant
Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so. You understand that you (and not the Company) shall be
responsible for your own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.

 

13.        UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of
vested Stock Units, you shall be considered an unsecured creditor of the Company
with respect to the Company's obligation, if any, to issue shares or other
property pursuant to this Agreement. You shall not have voting or any other
rights as a stockholder of the Company with respect to the shares to be issued
pursuant to this Agreement until such shares are issued to you pursuant to
Section 6 of this Agreement. Upon such issuance, you will obtain full voting and
other rights as a stockholder of the Company. Nothing contained in this
Agreement, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

 

14.         NOTICES. Any notice or request required or permitted hereunder shall
be given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (i) the date of personal delivery, including
delivery by express courier, or delivery via electronic means, or (ii) the date
that is five (5) days after deposit in the United States Post Office (whether or
not actually received by the addressee), by registered or certified mail with
postage and fees prepaid, addressed at the following addresses, or at such other
address(es) as a party may designate by ten (10) days' advance written notice to
each of the other parties hereto:

 



  COMPANY: Aethlon Medical, Inc.     Attn: Stock Administrator     9635 Granite
Ridge Drive, Suite 100     San Diego, CA 92123         PARTICIPANT: Your address
as on file with the Company     at the time notice is given

 



15.        HEADINGS. The headings of the Sections in this Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.

 

16.         MISCELLANEOUS.

 

(a)               The rights and obligations of the Company under your Award
shall be transferable by the Company to any one or more persons or entities, and
all covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.

 

 

 

 

 

 



 7 

 

 

(b)              You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

 

(c)               You agree that you will not sell, dispose of, transfer, make
any short sale of, grant any option for the purchase of, or enter into any
hedging or similar transaction with the same economic effect as a sale with
respect to any shares of Common Stock or other securities of the Company held by
you, for a period of 180 days following the effective date of a registration
statement of the Company filed under the Securities Act or such longer period as
the underwriters or the Company will request to facilitate compliance with FINRA
Rule 2711 or NYSE Member Rule 472 or any successor or similar rule r regulation
(the “Lock-Up Period”). You further agree to execute and deliver such other
agreements as may be reasonably requested by the Company or the underwriters
that are consistent with the foregoing or that are necessary to give further
effect thereto. In order to enforce the foregoing covenant, the Company may
impose stop transfer instructions with respect to your shares of Common Stock
until the end of such Lock-Up Period. You also agree that any transferee of any
shares of Common Stock (or other securities) of the Company held by you will be
bound by this Section 16(c). The underwriters of the Company's stock are
intended third party beneficiaries of this Section 16(c) and will have the
right, power and authority to enforce the provisions hereof as though they were
a party hereto.

 

(d)               You acknowledge and agree that you have reviewed your Award in
its entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

 

(e)               This Agreement shall be subject to all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(f)                All obligations of the Company under the Plan and this
Agreement shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

17.        GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your Award, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan.
Your Award (and any compensation paid or shares issued under your Award) is
subject to recoupment in accordance with The Dodd-Frank Wall Street Reform and
Consumer Protection Act and any implementing regulations thereunder, any
clawback policy adopted by the Company and any compensation recovery policy
otherwise required by applicable law. No recovery of compensation under such a
clawback policy will be an event giving rise to a right to voluntarily terminate
employment upon a resignation for “good reason,” or for a “constructive
termination” or any similar term under any plan of or agreement with the
Company.

 

 

 

 

 

 

 



 8 

 

 

18.         EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Stock Units
subject to this Agreement or the stock underlying the Stock Units upon issuance
to you shall' not be included as compensation, earnings, salaries, or other
similar terms used when calculating benefits under any employee benefit plan
(other than the Plan) sponsored by the Company or any affiliate except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any or all of the employee benefit plans of the
Company or any affiliate.

 

19.        CHOICE OF LAW. The interpretation, performance and enforcement of
this Agreement shall be governed by the law of the State of California without
regard to that state's conflicts of laws rules.

 

20.        SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

21.        OTHER DOCUMENTS. You acknowledge receipt of and the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company's insider trading policy.

 

22.        AMENDMENT. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that, except as otherwise expressly provided in the Plan, no
such amendment materially adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Board reserves
the right to change, by written notice to you, the provisions of this Agreement
in any way it may deem necessary or advisable to carry out the purpose of the
Award as a result of any change in applicable laws or regulations or any future
law, regulation, ruling, or judicial decision, provided that any such change
shall be applicable only to rights relating to that portion of the Award which
is then subject to restrictions as provided herein.

 

23.        COMPLIANCE WITH SECTION 409A OF THE CODE. This Award is intended to
comply with the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4). Notwithstanding the foregoing, if it is determined that
the Award fails to satisfy the requirements of the short-term deferral rule and
is otherwise deferred compensation subject to Section 409A, and if you are a
"Specified Employee" (within the meaning set forth in Section 409A(a)(2)(B)(i)
of the Code) as of the date of your "separation from service" (within the
meaning of Treasury Regulation Section 1.409A-1(h) and without regard to any
alternative definition thereunder), then the issuance of any shares that would
otherwise be made upon the date of the separation from service or within the
first six (6) months thereafter will not be made on i the originally scheduled
date(s) and will instead be issued in a lump sum on the date that is six (6)
months and one day after the date of the separation from service, with the
balance of the shares issued thereafter in accordance with the original vesting
and issuance schedule set forth above, but if and only if such delay in the
issuance of the shares is necessary to avoid the imposition of adverse taxation
on you in respect of the shares under Section 409A of the Code. Each installment
of shares that vests is intended to constitute a "separate payment" for purposes
of Treasury Regulation Section 1.409A-2(b)(2).

 

*****

 

This Stock Unit Agreement shall be deemed to be signed by the Company and the
Participant upon the signing by the Participant of the Stock Unit Grant Notice
to which it is attached.

 

 

 

 

 

 

 



 9 

 

 

ATTACHMENT II

 

 

2010 AMENDED STOCK INCENTIVE PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 10 

